
	
		I
		111th CONGRESS
		1st Session
		H. R. 3306
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2009
			Mr. Tanner (for
			 himself and Mr. Sam Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Social Security Act to enhance social
		  security account number privacy protections, to prevent fraudulent misuse of
		  the social security account number, and to otherwise enhance protection against
		  identity theft, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Social Security Number Privacy and Identity Theft
			 Prevention Act of 2009.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Restrictions on the sale or display to the general
				public of social security account numbers by governmental entities.
					Sec. 3. Prohibition of display of social security account
				numbers on checks issued for payment by governmental entities.
					Sec. 4. Prohibition of the display of social security account
				numbers on certain government identification cards or tags.
					Sec. 5. Prohibition of inmate access to social security account
				numbers.
					Sec. 6. Measures to preclude unauthorized disclosure by
				governmental entities of social security account numbers and protect the
				confidentiality of such numbers.
					Sec. 7. Uniform standards for truncation of the social security
				account number.
					Sec. 8. Prohibition of the sale, purchase, and display to the
				general public of the social security account number in the private
				sector.
					Sec. 9. New criminal penalties for misuse of social security
				account numbers.
					Sec. 10. Extension of civil monetary penalty
				authority.
					Sec. 11. Criminal penalties for employees of the Social
				Security Administration who knowingly and fraudulently issue social security
				cards or social security account numbers.
					Sec. 12. Enhanced penalties in cases of terrorism, drug
				trafficking, crimes of violence, or prior offenses.
					Sec. 13. Regulatory and enforcement authority with respect to
				misuse of the social security account number.
					Sec. 14. Study on feasibility of banning social security
				account number as an authenticator.
				
			2.Restrictions on
			 the sale or display to the general public of social security account numbers by
			 governmental entities
			(a)In
			 generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) is
			 amended by adding at the end the following new clause:
				
					(x)(I)A governmental entity (as defined in
				subclause (X)) may not sell or display to the general public any social
				security account number if such number has been disclosed to such governmental
				entity pursuant to the assertion by such governmental entity to any person that
				disclosure of such number is a statutory or regulatory requirement.
				Notwithstanding the preceding sentence, such number may be sold or displayed to
				the general public in accordance with the exceptions specified in subclauses
				(II), (III), (IV), (V), (VI), (VII), and (VIII) (and for no other
				purpose).
						(II)Notwithstanding subclause (I), a
				social security account number may be sold by a governmental entity to the
				extent that such sale is specifically authorized by this Act or the Privacy Act
				of 1974.
						(III)Notwithstanding subclause (I), a
				social security account number may be sold by a governmental entity to the
				extent that is necessary or appropriate for law enforcement or national
				security purposes, as determined under regulations which shall be issued as
				provided in section 1129C.
						(IV)Notwithstanding subclause (I), a
				social security account number may be sold by a governmental entity to the
				extent that such sale is required to comply with a tax law of the United States
				or of any State (or political subdivision thereof).
						(V)Notwithstanding subclause (I), a
				social security account number may be sold by a State department of motor
				vehicles as authorized under subsection (b) of section 2721 of title 18, United
				States Code, if such number is to be used pursuant to such sale solely for
				purposes permitted under paragraph (1), (6), or (9) of such subsection.
						(VI)Notwithstanding subclause (I), a
				social security account number may be sold or otherwise made available by a
				governmental entity to a consumer reporting agency (as defined in section
				603(f) of the Fair Credit Reporting
				Act (15 U.S.C. 1681a(f))) for use or disclosure solely for
				permissible purposes described in section 604(a) of such Act (15 U.S.C.
				1681b(a)).
						(VII)Notwithstanding subclause (I), a
				social security account number may be sold by a governmental entity to the
				extent necessary for research (other than market research) conducted by any
				governmental entity for the purpose of advancing the public good, on the
				condition that the researcher provides adequate assurances that the social
				security account numbers will not be used to harass, target, or publicly reveal
				information concerning any identifiable individuals, that information about
				identifiable individuals obtained from the research will not be used to make
				decisions that directly affect the rights, benefits, or privileges of specific
				individuals, and that the researcher has in place appropriate safeguards to
				protect the privacy and confidentiality of any information about identifiable
				individuals, including procedures to ensure that the social security account
				numbers will be encrypted or otherwise appropriately secured from unauthorized
				disclosure. In the case of medical research, the Commissioner of Social
				Security shall maintain ongoing consultation with the Office for Civil Rights
				of the Department of Health and Human Services to ensure that the sale or
				purchase of social security account numbers which constitute personally
				identifiable medical information is permitted only in compliance with existing
				Federal rules and regulations prescribed by the Secretary of Health and Human
				Services pursuant to section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996 (110 Stat. 2033).
						(VIII)Notwithstanding subclause (I), a
				social security account number may be sold or displayed to the general public
				by a governmental entity under such other circumstances as may be specified in
				regulations issued as provided in section 1129C.
						(IX)This clause does not apply with
				respect to a social security account number of a deceased individual.
						(X)For purposes of this clause, the term
				governmental entity means an executive, legislative, or judicial
				agency or instrumentality of the Federal Government or of a State or political
				subdivision thereof, a federally recognized Indian tribe, or a trustee
				appointed in a case under title 11, United States Code. Such term includes a
				person acting as an agent of such an agency or instrumentality, Indian tribe,
				or trustee. For purposes of this subclause, the term State has
				the meaning provided in subparagraph (D)(iii)(II).
						(XI)For purposes of this clause, the term
				sell means, in connection with a social security account, to
				obtain, directly or indirectly, anything of value in exchange for such number.
				Such term does not include the submission of such number as part of the process
				for applying for any type of Government benefits or programs (such as grants,
				loans, or welfare or other public assistance programs) or as part of the
				administration of, or provision of benefits under, an employee benefit
				plan.
						(XII)For purposes of this clause, the
				term display to the general public shall have the meaning provided
				such term in section 208A(a)(3)(A). In any case in which a governmental entity
				requires transmittal to such governmental entity of an individual’s social
				security account number by means of the Internet without ensuring that such
				number is encrypted or otherwise appropriately secured from disclosure, any
				such transmittal of such number as so required shall be treated, for purposes
				of this clause, as a display to the general public of such
				number by such governmental entity for purposes of this clause.
						(XIII)For purposes of this clause, the
				term social security account number includes any derivative of
				such number. Notwithstanding the preceding sentence, any expression, contained
				in or on any item sold or displayed to the general public, shall not be treated
				as a social security account number solely because such expression sets forth
				not more than the last 4 digits of such number, if the remainder of such number
				cannot be determined based solely on such expression or any other matter
				presented in or on such item.
						(XIV)Nothing in the preceding subclauses
				of this clause shall be construed as superseding, altering, or affecting any
				statute, regulation, order, or interpretation in effect under any other Federal
				or State law, except to the extent that such statute, regulation, order, or
				interpretation is inconsistent with such subclauses, and then only to the
				extent of the inconsistency. For purposes of this subclause, a statue,
				regulation, order, or interpretation is not inconsistent with the preceding
				subclauses of this clause if the protection such statute, regulation, order, or
				interpretation affords any person is greater than the protection provided under
				such
				subclauses.
						.
			(b)Effective date
			 and related rules
				(1)In
			 generalInitial final regulations prescribed to carry out the
			 provisions of section 205(c)(2)(C)(x) of the Social Security Act (added by this
			 section) shall be issued not later than the last date of the 18th calendar
			 month following the date of the enactment of this Act. Such provisions shall
			 take effect, with respect to matters governed by such regulations issued by the
			 Commissioner of Social Security or any other agency or instrumentality of the
			 United States, 1 year after the date of the issuance of such regulations by the
			 Commissioner or such other agency or instrumentality, respectively. Such
			 provisions shall apply in the case of displays to the general public, as
			 defined in section 208A(a)(3) of such Act (added by section 8 of this Act), to
			 such displays originally occurring after such 1-year period. Such provisions
			 shall not apply with respect to any display of a record (containing a social
			 security account number (or any derivative thereof)) generated prior to the
			 close of such 1-year period.
				(2)Sunset of
			 exceptionThe last sentence
			 of subclause (XIII) of section 205(c)(2)(C)(x) of the Social Security Act
			 (added by this section) shall cease to be effective with respect to sales or
			 displays to the general public occurring after 2 years after the effective date
			 of the initial final regulations prescribed to carry out the provisions of such
			 section 205(c)(2)(C)(x).
				3.Prohibition of
			 display of social security account numbers on checks issued for payment by
			 governmental entities
			(a)In
			 generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) (as
			 amended by section 2 of this Act) is amended further by adding at the end the
			 following new clause:
				
					(xi)No governmental entity (as defined in
				clause (x)(X)) may include the social security account number of any individual
				(or any derivative of such number) on any check issued for any payment by such
				governmental entity or on any document attached to or accompanying such a
				check.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to checks (and documents attached to or accompanying such checks) issued after
			 1 year after the date of the enactment of this Act.
			4.Prohibition of
			 the display of social security account numbers on certain government
			 identification cards or tags
			(a)In
			 generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) (as
			 amended by the preceding provisions of this Act) is amended further by adding
			 at the end the following new clause:
				
					(xii)No governmental entity (as defined in
				clause (x)(X)), and no other person offering benefits in connection with an
				employee benefit plan maintained by such governmental entity, may display a
				social security account number (or any derivative thereof) on any card or tag
				that is commonly provided—
						(I)to employees of such governmental
				entity,
						(II)in the case of a governmental entity
				which is an educational institution, to its students, or
						(III)in the case of a governmental entity
				which is a medical institution, to its patients,
						(or to their
				family members) for purposes of identification or include on such card or tag a
				magnetic strip, bar code, or other means of communication which conveys such
				number (or derivative thereof). The requirements of this clause shall also
				apply to the Medicare card issued by the Department of Health and Human
				Services..
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to cards or tags issued after 1 year after the date of the enactment of this
			 Act, except that the last sentence of section 205(c)(2)(C)(xii) (as added by
			 this section) shall take effect 2 and one-half years after the date of the
			 enactment of this Act.
			5.Prohibition of
			 inmate access to social security account numbers
			(a)In
			 generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) (as
			 amended by the preceding provisions of this Act) is amended further by adding
			 at the end the following new clause:
				
					(xiii)No governmental entity (as defined
				in clause (x)(X)) may employ, or enter into a contract for the use or
				employment of, prisoners in any capacity that would allow such prisoners access
				to the social security account numbers of other individuals (or any derivatives
				of such numbers). For purposes of this clause, the term prisoner
				means an individual confined in a jail, prison, or other penal institution or
				correctional
				facility.
					.
			(b)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by this section shall apply with respect to employment of prisoners, or entry
			 into contract for the use or employment of prisoners, on or after the date of
			 the enactment of this Act.
				(2)Treatment of
			 current arrangementsIn the case of—
					(A)prisoners employed
			 as described in clause (xiii) of section 205(c)(2)(C) of the
			 Social Security Act (as added by this
			 section) on the date of the enactment of this Act, and
					(B)contracts
			 described in such clause in effect on such date,
					the
			 amendment made by this section shall take effect 90 days after the date of the
			 enactment of this Act.6.Measures to preclude
			 unauthorized disclosure by governmental entities of social security account
			 numbers and protect the confidentiality of such numbers
			(a)In
			 generalSection 205(c)(2)(C) of the Social Security Act (42
			 U.S.C. 405(c)(2)(C)) (as amended by the preceding provisions of this Act) is
			 amended further by adding at the end the following new clause:
				
					(xiv)Except as otherwise provided in this
				paragraph, in the case of any governmental entity (as defined in clause (x)(X))
				having access to an individual’s social security account number—
						(I)no officer or employee thereof shall
				have access to such number for any purpose other than the effective
				administration of the statutory provisions governing its functions,
						(II)such governmental entity shall
				restrict, to the satisfaction of the Commissioner of Social Security, access to
				social security account numbers obtained thereby to officers and employees
				thereof whose duties or responsibilities require access for the administration
				or enforcement of such provisions, and
						(III)such governmental entity shall
				provide such other safeguards as the Commissioner determines to be necessary or
				appropriate to preclude unauthorized access to the social security account
				number and to otherwise protect the confidentiality of such number.
						For purposes
				of this clause the term social security account number includes
				any derivative
				thereof..
			(b)Effective
			 dateThe amendment made by this section shall take effect 1 year
			 after the date of the enactment of this Act.
			7.Uniform standards
			 for truncation of the social security account number
			(a)In
			 generalSection 205(c)(2)(C) of the Social Security Act (42
			 U.S.C. 405(c)(2)(C)) (as amended by the preceding provisions of this Act) is
			 amended further by adding at the end the following new clause:
				
					(xv)The truncation by any governmental
				entity (as defined in clause (x)(X)) or by any person in the private sector of
				an individual’s social security account number which is used by such
				governmental entity or person otherwise in accordance with the requirements of
				this Act shall be in accordance with a uniform truncation standard which shall
				be specified in regulations prescribed by the Commissioner of Social Security.
				Under such standard, the number as truncated shall set forth not more than the
				last 4 digits of the number. Nothing in this clause shall be construed to
				authorize any use of the social security account number which is not otherwise
				authorized by this title or regulations prescribed
				thereunder.
					.
			(b)Effective
			 dateInitial final
			 regulations prescribed to carry out the provisions of section 205(c)(2)(C)(xv)
			 of the Social Security Act (added by this section) shall be issued not later
			 than the last date of the 18th calendar month following the date of the
			 enactment of this Act. Such provisions shall take effect, with respect to
			 matters governed by such regulations issued by the Commissioner or any other
			 agency or instrumentality of the United States, 1 year after the date of the
			 issuance of such regulations by the Commissioner or such other agency or
			 instrumentality, respectively.
			8.Prohibition of the
			 sale, purchase, and display to the general public of the social security
			 account number in the private sector
			(a)In
			 GeneralTitle II of the Social
			 Security Act is amended by inserting after section 208 (42 U.S.C.
			 408) the following new section:
				208A.Prohibition of the sale, purchase, and
		  display to the general public of the social security account number in the
		  private sector(a)DefinitionsFor
				purposes of this section: 
							(1)Person
								(A)In
				generalSubject to subparagraph (B), the term person
				means any individual, partnership, corporation, trust, estate, cooperative,
				association, or any other entity.
								(B)Exclusion of
				governmental entitiesSuch term does not include a governmental
				entity. Nothing in this subparagraph shall be construed to authorize, in
				connection with a governmental entity, an act or practice otherwise prohibited
				under this section or section 205(c)(2)(C).
								(2)Selling and
				purchasing
								(A)In
				generalSubject to subparagraph (B)—
									(i)SellThe
				term sell in connection with a social security account number
				means to obtain, directly or indirectly, anything of value in exchange for such
				number.
									(ii)PurchaseThe
				term purchase in connection with a social security account number
				means to provide, directly or indirectly, anything of value in exchange for
				such number.
									(B)ExceptionsThe
				terms sell and purchase in connection with a
				social security account number do not include the submission of such number as
				part of—
									(i)the process for
				applying for any type of Government benefits or programs (such as grants or
				loans or welfare or other public assistance programs),
									(ii)the
				administration of, or provision of benefits under, an employee benefit plan,
				or
									(iii)the sale, lease,
				merger, transfer, or exchange of a trade or business.
									(3)Display to the
				general public
								(A)In
				generalThe term display to the general public
				means, in connection with a social security account number, to intentionally
				place such number in a viewable manner on an Internet site that is available to
				the general public or to make such number available in any other manner
				intended to provide access to such number by the general public.
								(B)Internet
				transmissionsIn any case in
				which a person requires transmittal to such person of an individual’s social
				security account number by means of the Internet without ensuring that such
				number is encrypted or otherwise well-secured from disclosure, any such
				transmittal of such number as so required shall be treated as a display
				to the general public of such number by such person.
								(4)Social security
				account number
								(A)In
				generalThe term social
				security account number has the meaning given such term in section
				208(e), except that such term includes any derivative of such number.
								(B)4-digit
				expressionNotwithstanding the preceding sentence, for purposes
				of subsection (b)(1)(A), any expression, contained in or on any item sold or
				displayed to the general public, shall not be treated as a social security
				account number solely because such expression sets forth not more than the last
				4 digits of such number, if the remainder of such number cannot be determined
				based solely on such expression or any other matter presented in or on such
				item.
								(5)Governmental
				entity
								(A)In
				generalThe term governmental entity means an
				executive, legislative, or judicial agency or instrumentality of the Federal
				Government, a State or political subdivision thereof, a federally recognized
				Indian tribe, or a trustee appointed in a case under title 11, United States
				Code. Such term includes a person acting as an agent of such an agency or
				instrumentality, Indian tribe, or trustee.
								(B)StateThe
				term State includes the District of Columbia, the Commonwealth
				of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern
				Marianas, and the Trust Territory of the Pacific Islands.
								(b)Prohibition of
				sale, purchase, and display to the general public
							(1)In
				generalExcept as provided in paragraph (2), it shall be unlawful
				for any person to—
								(A)sell or purchase a
				social security account number or display to the general public a social
				security account number, or
								(B)obtain or use any
				individual’s social security account number for the purpose of locating or
				identifying such individual with the intent to harass, harm, or physically
				injure such individual or using the identity of such individual for any illegal
				purpose.
								(2)Exceptions
								(A)In
				generalNotwithstanding paragraph (1), and subject to paragraph
				(3), a social security account number may be sold or purchased by any person to
				the extent provided in this subsection (and for no other purpose) as
				follows:
									(i)to the extent necessary for law
				enforcement, including (but not limited to) the enforcement of a child support
				obligation, as determined under regulations issued as provided in section
				1129C;
									(ii)to the extent necessary for national
				security purposes, as determined under regulations issued as provided in
				section 1129C;
									(iii)to the extent
				necessary for public health purposes;
									(iv)to the extent necessary in emergency
				situations to protect the health or safety of 1 or more individuals;
									(v)to
				the extent that the sale or purchase is required to comply with a tax law of
				the United States or of any State (or political subdivision thereof);
									(vi)to the extent that the sale or purchase is
				to or by a consumer reporting agency (as defined in section 603(f) of the
				Fair Credit Reporting Act (15 U.S.C.
				1681a(f))) for use or disclosure solely for permissible purposes described in
				section 604(a) of such Act (15 U.S.C. 1681b(a)); and
									(vii)to the extent
				necessary for research (other than market research) conducted by an agency or
				instrumentality of the United States or of a State or political subdivision
				thereof (or a person acting as an agent of such an agency or instrumentality)
				for the purpose of advancing the public good, on the condition that the
				researcher provides adequate assurances that—
										(I)the social
				security account numbers will not be used to harass, target, or publicly reveal
				information concerning any identifiable individuals;
										(II)information about
				identifiable individuals obtained from the research will not be used to make
				decisions that directly affect the rights, benefits, or privileges of specific
				individuals; and
										(III)the researcher has in place appropriate
				safeguards to protect the privacy and confidentiality of any information about
				identifiable individuals, including procedures to ensure that the social
				security account numbers will be encrypted or otherwise appropriately secured
				from unauthorized disclosure.
										(B)Medical
				researchIn the case of
				research referred to in subparagraph (A)(vii) consisting of medical research,
				the Commissioner of Social Security shall maintain ongoing consultation with
				the Office for Civil Rights of the Department of Health and Human Services to
				ensure that the sale or purchase of social security account numbers which
				constitute personally identifiable medical information is permitted only in
				compliance with existing Federal rules and regulations prescribed by the
				Secretary of Health and Human Services pursuant to section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996 (110 Stat. 2033).
								(3)Consent and
				other circumstances determined by regulationNotwithstanding
				paragraph (1), a social security account number assigned to an individual may
				be sold or purchased by any person—
								(A)to the extent
				consistent with such individual’s voluntary and affirmative written consent to
				the sale or purchase, but only if—
									(i)the terms of the
				consent and the right to refuse consent are presented to the individual in a
				clear, conspicuous, and understandable manner,
									(ii)the individual is
				placed under no obligation to provide consent to any such sale or purchase,
				and
									(iii)the terms of the
				consent authorize the individual to limit the sale or purchase to purposes
				directly associated with the transaction with respect to which the consent is
				sought, and
									(B)under such circumstances as may be deemed
				appropriate in regulations issued as provided under section 1129C.
								(c)Prohibition of
				display on checksIt shall be unlawful for any person to include
				the social security account number of any other individual on any check issued
				for any payment by such person or on any document attached to or accompanying
				such a check.
						(d)Prohibition of
				unauthorized disclosure to government agencies or instrumentalities
							(1)In
				generalIt shall be unlawful for any person to communicate by any
				means to any agency or instrumentality of the United States or of any State or
				political subdivision thereof the social security account number of any
				individual other than such person without the written permission of such
				individual, unless the number was requested by the agency or instrumentality.
				In the case of an individual who is legally incompetent, permission provided by
				the individual’s legal representatives shall be deemed to be permission
				provided by such individual.
							(2)ExceptionsParagraph
				(1) shall not apply to the extent necessary—
								(A)for law
				enforcement, including (but not limited to) the enforcement of a child support
				obligation, or
								(B)for national
				security purposes,
								as
				determined under regulations issued as provided under section 1129C.(e)Prohibition of
				the displays on cards or tags required for access to goods, services, or
				benefitsNo person may display a social security account number
				on any card or tag issued to any other person for the purpose of providing such
				other person access to any goods, services, or benefits or include on such card
				or tag a magnetic strip, bar code, or other means of communication which
				conveys such number.
						(f)Prohibition of
				the displays on employee identification cards or tagsNo person
				that is an employer, and no other person offering benefits in connection with
				an employee benefit plan maintained by such employer or acting as an agent of
				such employer, may display a social security account number on any card or tag
				that is commonly provided to employees of such employer (or to their family
				members) for purposes of identification or include on such card or tag a
				magnetic strip, bar code, or other means of communication which conveys such
				number.
						(g)Measures To
				preclude unauthorized disclosure of social security account numbers and protect
				the confidentiality of such numbersSubject to the preceding provisions of this
				section, any person having access to the social security account number of any
				individual other than such person shall, to the extent that such access is
				maintained for the conduct of such person’s trade or business—
							(1)ensure that no
				officer or employee thereof has access to such number for any purpose other
				than as necessary for the conduct of such person’s trade or business,
							(2)restrict, in
				accordance with regulations of the Commissioner of Social Security, access to
				social security account numbers obtained thereby to officers and employees
				thereof whose duties or responsibilities require access for the conduct of such
				person’s trade or business, and
							(3)provide such
				safeguards as may be specified, in regulations of the Commissioner of Social
				Security, to be necessary or appropriate to preclude unauthorized access to the
				social security account number and to otherwise protect the confidentiality of
				such number.
							(h)Deceased
				individualsThis section does not apply with respect to the
				social security account number of a deceased individual.
						(i)Applicability of
				other protectionsNothing in
				the preceding subsections of this section shall be construed as superseding,
				altering, or affecting any statutory provision, regulation, order, or
				interpretation in effect under any other Federal or State law, except to the
				extent that such statutory provision, regulation, order, or interpretation is
				inconsistent with such subsections, and then only to the extent of the
				inconsistency. For purposes of this subclause, a statutory provision,
				regulation, order, or interpretation is not inconsistent with the preceding
				subsections of this section if the protection such statutory provision,
				regulation, order, or interpretation affords any person is greater than the
				protection provided under such
				subsections.
						.
			(b)Effective date
			 and related rules
				(1)In
			 generalInitial final regulations prescribed to carry out the
			 provisions of section 208A of the Social Security Act (added by this section)
			 shall be issued not later than the last date of the 18th calendar month
			 following the date of the enactment of this Act. Such provisions shall take
			 effect, with respect to matters governed by such regulations issued by the
			 Commissioner of Social Security or any other agency or instrumentality of the
			 United States, 1 year after the date of the issuance of such regulations by the
			 Commissioner of Social Security or such other agency or instrumentality,
			 respectively. Section 208A(b) of such Act shall apply in the case of displays
			 to the general public (as defined in section 208A(a)(3) of such Act) to such
			 displays to the general public originally occurring after such 1-year period.
			 Such provisions shall not apply with respect to any such display to the general
			 public of a record (containing a social security account number (or any
			 derivative thereof)) generated prior to the close of such 1-year period.
				(2)Sunset of
			 exceptionSection
			 208A(a)(4)(B) of the Social Security Act (added by this section) shall cease to
			 be effective with respect to sales, purchases, or displays to the general
			 public occurring after 2 years after the effective date of the initial final
			 regulations prescribed to carry out the provisions of section 208A of such
			 Act.
				9.New criminal
			 penalties for misuse of social security account numbers
			(a)In
			 generalSection 208 of the Social Security Act (42 U.S.C. 408) is
			 amended—
				(1)in subsection (a),
			 by inserting or at the end of paragraph (8) and by inserting
			 after paragraph (8) the following new paragraph:
					
						(9)willfully acts or fails to act so as to
				cause a violation of section
				208A(b)(1)(B);
						.
				(2)by redesignating
			 subsections (b) through (e) as subsections (c) through (f),
			 respectively;
				(3)in subsection
			 (c)(1) (as so redesignated), by inserting or (b) after
			 subsection (a); and
				(4)by inserting after
			 subsection (a) the following new subsection:
					
						(b)(1)Whoever—
								(A)knowingly, and with intent to commit,
				or to aid or abet, any activity that constitutes a violation of Federal law, or
				a violation of any applicable law of a State or political subdivision thereof
				if the maximum penalty of such applicable law includes imprisonment for 5 years
				or more—
									(i)possesses the social security
				account number of another person without lawful authority, or
									(ii)possesses a social security card,
				knowing that the social security account number or other identifying
				information displayed on the card has been altered, counterfeited, or forged or
				that the card was falsely made, stolen, or obtained from the Social Security
				Administration by use of false information;
									if such
				activity is committed, or aided or abetted, with intent to use such social
				security account number, social security card, or other identifying information
				displayed on such card in furtherance of such violation;(B)being—
									(i)an officer or employee of any
				governmental entity (as defined in section 205(c)(2)(C)(x)(X)), or
									(ii)a person acting as an agent of a
				governmental entity (as so defined),
									willfully acts or fails to act so
				as to cause a violation of clause (vi)(II), (xi), (xii), or (xv) of section
				205(c)(2)(C);(C)being a trustee appointed in a case under
				title 11, United States Code (or an officer or employee thereof or a person
				acting as an agent thereof), willfully acts or fails to act so as to cause a
				violation of clause (xi) or (xv) of section 205(c)(2)(C); or
								(D)willfully acts or fails to act so as
				to cause a violation of subsection (c), (d), (e), or (f) of section 208A or, as
				a person in the private sector, willfully acts or fails to act so as to cause a
				violation of section 205(c)(2)(C)(xv);
								shall be
				guilty of a misdemeanor and upon conviction thereof shall be fined under title
				18, United States Code, or imprisoned for not more than 1 year, or both.(2)(A)Whoever—
									(i)with intent to deceive, discloses, sells,
				or transfers his own social security account number, assigned to him by the
				Commissioner of Social Security (in the exercise of the Commissioner’s
				authority under section 205(c)(2) to establish and maintain records), to any
				person;
									(ii)without lawful authority, offers, for a
				fee, to acquire for any individual, or to assist in acquiring for any
				individual, an additional social security account number or a number that is
				purported to be a social security account number;
									(iii)being—
										(I)an officer or employee of any
				governmental entity (as defined in section 205(c)(2)(C)(x)(X)), or
										(II)a person acting as an agent of a
				governmental entity (as so defined),
										willfully
				acts or fails to act so as to cause a violation of clause (x), (xiii), or (xiv)
				of section 205(c)(2)(C);(iv)being a trustee appointed in a case under
				title 11, United States Code (or an officer or employee thereof or a person
				acting as an agent thereof), willfully acts or fails to act so as to cause a
				violation of clause (x) or (xiv) of section 205(c)(2)(C); or
									(v)willfully acts or fails to act so as
				to cause a violation of subsection (b)(1)(A) or (g) of section 208A;
									shall
				be fined, imprisoned, or both, as provided in subparagraph (B).(B)A person convicted of a violation
				described in subparagraph (A) shall—
									(i)be fined under title 18, United States
				Code, imprisoned not more than 1 year, or both; and
									(ii)if the offense is committed under
				false pretenses or for commercial advantage, personal gain, or malicious harm,
				be fined under title 18, United States Code, imprisoned not more than 5 years,
				or
				both.
									.
				(b)Effective
			 datesThe amendments made by this section shall apply with
			 respect to each violation occurring after the date of the enactment of this
			 Act, except that subparagraphs (B), (C), and (D) of section 208(b)(1) of such
			 Act and clauses (iii), (iv), and (v) of section 208(b)(2)(A) of such Act (added
			 by subsection (a)(3)) shall apply, in connection with violations of clause (x),
			 (xi), (xii), (xiii), (xiv), or (xv) of section 205(c)(2)(C) or section 208A,
			 with respect to each violation occurring on or after the effective date
			 applicable with respect to such violation under section 2, 3, 4, 5, 6, 7, or
			 8.
			10.Extension of
			 civil monetary penalty authority
			(a)Application of
			 civil money penalties to elements of criminal violationsSection
			 1129(a) of the Social Security Act (42
			 U.S.C. 1320a–8(a)) is amended—
				(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
				(2)by designating the
			 last sentence of paragraph (1) as a new paragraph (2), appearing after and
			 below paragraph (1); and
				(3)by inserting after
			 paragraph (2) (as designated under paragraph (2) of this subsection) the
			 following:
					
						(3)Any person (including an
				organization, agency, or other entity) who—
							(A)uses a social security account number
				that such person knows or should know has been assigned by the Commissioner of
				Social Security (in an exercise of authority under section 205(c)(2) to
				establish and maintain records) on the basis of false information furnished to
				the Commissioner by any person;
							(B)falsely represents a number to be the
				social security account number assigned by the Commissioner of Social Security
				to any individual, when such person knows or should know that such number is
				not the social security account number assigned by the Commissioner to such
				individual;
							(C)with intent to deceive, alters a
				social security card that the person knows or should know was issued by the
				Commissioner of Social Security, or possesses such a card with intent to alter
				it;
							(D)buys or sells a card that such person
				knows or should know is, or is purported to be, a card issued by the
				Commissioner of Social Security, or possesses such a card with intent to buy or
				sell it;
							(E)counterfeits a social security card,
				or possesses a counterfeit social security card with intent to buy or sell
				it;
							(F)discloses, uses, compels the
				disclosure of, or knowingly sells or purchases the social security account
				number of any person in violation of the laws of the United States;
							(G)with intent to deceive the
				Commissioner of Social Security as to such person’s true identity (or the true
				identity of any other person), furnishes or causes to be furnished false
				information to the Commissioner with respect to any information required by the
				Commissioner in connection with the establishment and maintenance of the
				records provided for in section 205(c)(2);
							(H)without lawful authority, offers, for
				a fee, to acquire for any individual, or to assist in acquiring for any
				individual, an additional social security account number or a number which is
				purported to be a social security account number;
							(I)with intent to deceive, discloses,
				sells, or transfers his own social security account number, assigned to him by
				the Commissioner of Social Security under section 205(c)(2)(B), to any
				person;
							(J)knowingly, and with intent to commit,
				or to aid or abet, any activity that constitutes a violation of Federal law, or
				a violation of any applicable law of a State or political subdivision thereof
				if the maximum penalty of such applicable law includes imprisonment for 5 years
				or more—
								(i)possesses a social security account
				number of another individual without lawful authority, or
								(ii)possesses a social security card,
				knowing that the social security account number or other identifying
				information displayed on the card has been altered, counterfeited, or forged or
				that the card was falsely made, stolen, or obtained from the Social Security
				Administration by use of false information,
								if such
				activity is committed, or aided or abetted, with intent to use such social
				security account number, social security card, or other identifying information
				displayed on such card in furtherance of such violation;(K)being—
								(i)an officer or employee of a
				governmental entity (as defined in section 205(c)(2)(C)(x)(X)), or
								(ii)a person acting as an agent of a
				governmental entity (as so defined),
								willfully acts or fails to act so
				as to cause a violation of clause (vi)(II), (x), (xi), (xii), (xiii), (xiv), or
				(xv) of section 205(c)(2)(C);(L)being a trustee appointed in a case
				under title 11, United States Code (or an officer or employee thereof or a
				person acting as an agent thereof), willfully acts or fails to act so as to
				cause a violation of clause (x), (xi), (xiv), or (xv) of section
				205(c)(2)(C);
							(M)violates section 208A (relating to
				prohibition of the sale, purchase, or display of the social security account
				number in the private sector) or, as a person in the private sector, violates
				section 205(c)(2)(C)(xv); or
							(N)violates section 208(g) (relating to
				fraud by social security administration employees);
							shall be
				subject to, in addition to any other penalties that may be prescribed by law, a
				civil money penalty of not more than $5,000 for each violation. Such person
				shall also be subject to an assessment, in lieu of damages sustained by the
				United States resulting from such violation, of not more than twice the amount
				of any benefits or payments paid as a result of such
				violation..
				(b)Effective
			 datesThe amendments made by this section shall apply with
			 respect to violations committed after the date of the enactment of this Act,
			 except that subparagraphs (J), (K), (L), and (M) of section 1129(a)(3) of the
			 Social Security Act (added by
			 subsection (a)) shall apply with respect to violations of the provisions of
			 clause (x), (xi), (xii), (xiii), (xiv), or (xv) of section 205(c)(2)(C) or
			 section 208A occurring on or after the applicable effective date provided in
			 connection with such provisions under section 2, 3, 4, 5, 6, 7, or 8 of this
			 Act.
			11.Criminal
			 penalties for employees of the Social Security Administration who knowingly and
			 fraudulently issue social security cards or social security account
			 numbers
			(a)In
			 generalSection 208 of the Social
			 Security Act (as amended by section 9) is amended further by adding
			 at the end the following new subsection:
				
					(g)(1)Whoever is an employee
				of the Social Security Administration and knowingly and fraudulently sells or
				transfers one or more social security account numbers or social security cards
				shall, upon conviction, be guilty of a felony and fined under title 18, United
				States Code, imprisoned as provided in paragraph (2), or both.
						(2)Imprisonment for a violation
				described in paragraph (1) shall be for—
							(A)not more than 5 years, in the case of
				an employee of the Social Security Administration who has fraudulently sold or
				transferred not more than 50 social security account numbers or social security
				cards,
							(B)not more than 10 years, in the case of
				an employee of the Social Security Administration who has fraudulently sold or
				transferred more than 50, but not more than 100, social security account
				numbers or social security cards, or
							(C)not more than 20 years, in the case of
				an employee of the Social Security Administration who has fraudulently sold or
				transferred more than 100 social security account numbers or social security
				cards.
							(3)For purposes of this
				subsection—
							(A)The term social security
				employee means any State employee of a State disability determination
				service, any officer, employee, or contractor of the Social Security
				Administration, any employee of such a contractor, or any volunteer providing
				services or assistance in any facility of the Social Security
				Administration.
							(B)The term social security account
				number means a social security account number assigned by the
				Commissioner of Social Security under section 205(c)(2)(B) or another number
				that has not been so assigned but is purported to have been so assigned.
							(C)The term social security
				card means a card issued by the Commissioner of Social Security under
				section 205(c)(2)(G), another card which has not been so issued but is
				purported to have been so issued, and banknote paper of the type described in
				section 205(c)(2)(G) prepared for the entry of social security account numbers,
				whether fully completed or
				not.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to violations occurring on or after the date of the enactment of this
			 Act.
			12.Enhanced
			 penalties in cases of terrorism, drug trafficking, crimes of violence, or prior
			 offenses
			(a)Amendments to
			 title IISection 208 of the Social
			 Security Act (as amended by the preceding provisions of this Act) is
			 amended further—
				(1)in subsection (a),
			 by striking shall be fined and all that follows and inserting
			 the following: shall be fined, imprisoned, or both, as provided in
			 subsection (c).;
				(2)in subsection (b)(2)(B)(ii) (as added by
			 section 9), by striking be fined and all that follows and
			 inserting the following: be fined, imprisoned, or both, as provided in
			 subsection (c).;
				(3)by striking
			 subsection (d);
				(4)by redesignating
			 subsection (c) as subsection (d); and
				(5)by inserting after
			 subsection (b) the following new subsection:
					
						(c)A person convicted
				of a violation described in subsection (a) or a violation described in
				subsection (b)(2)(A) which is subject to subsection (b)(2)(B)(ii) shall
				be—
							(1)fined under title
				18, United States Code, or imprisoned for not more than 5 years, or both, in
				the case of an initial violation, subject to paragraphs (3) and (4),
							(2)fined under title
				18, United States Code, or imprisoned for not more than 10 years, or both, in
				the case of a violation which occurs after a prior conviction for another
				offense under subsection (a) becomes final, subject to paragraphs (3) and
				(4),
							(3)fined under title
				18, United States Code, or imprisoned for not more than 20 years, in the case
				of a violation which is committed to facilitate a drug trafficking crime (as
				defined in section 929(a)(2) of title 18, United States Code) or in connection
				with a crime of violence (as defined in section 924(c)(3) of title 18, United
				States Code) involving force against the person of another, subject to
				paragraph (4), and
							(4)fined under title
				18, United States Code, or imprisoned for not more than 25 years, in the case
				of a violation which is committed to facilitate an act of international or
				domestic terrorism (as defined in paragraphs (1) and (5), respectively, of
				section 2331 of title 18, United States
				Code).
							.
				(b)Amendments to
			 title VIIISection 811 of such Act (42 U.S.C. 1011) is
			 amended—
				(1)in subsection (a),
			 by striking shall be fined and all that follows and inserting
			 shall be fined, imprisoned, or both, as provided in subsection
			 (b).;
				(2)by redesignating
			 subsection (b) as subsection (c); and
				(3)by inserting after
			 subsection (a) the following new subsection:
					
						(b)PunishmentA
				person convicted of a violation described in subsection (a) shall be—
							(1)fined under title
				18, United States Code, or imprisoned for not more than 5 years, or both, in
				the case of an initial violation, subject to paragraphs (3) and (4),
							(2)fined under title
				18, United States Code, or imprisoned for not more than 10 years, or both, in
				the case of a violation which occurs after a prior conviction for another
				offense under subsection (a) becomes final, subject to paragraphs (3) and
				(4),
							(3)fined under title
				18, United States Code, or imprisoned for not more than 20 years, in the case
				of a violation which is committed to facilitate a drug trafficking crime (as
				defined in section 929(a)(2) of title 18, United States Code) or in connection
				with a crime of violence (as defined in section 924(c)(3) of title 18, United
				States Code) involving force against the person of another, subject to
				paragraph (4), and
							(4)fined under title
				18, United States Code, or imprisoned for not more than 25 years, in the case
				of a violation which is committed to facilitate an act of international or
				domestic terrorism (as defined in paragraphs (1) and (5), respectively, of
				section 2331 of title 18, United States
				Code).
							.
				(c)Amendments to
			 title XVISection 1632 of such Act (42 U.S.C. 1383a) is
			 amended—
				(1)in subsection (a),
			 by striking shall be fined and all that follows and inserting
			 shall be fined, imprisoned, or both, as provided in subsection
			 (b).;
				(2)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
				(3)by inserting after
			 subsection (a) the following new subsection:
					
						(b)A person convicted
				of a violation described in subsection (a) shall be—
							(1)fined under title
				18, United States Code, or imprisoned for not more than 5 years, or both, in
				the case of an initial violation, subject to paragraphs (3) and (4),
							(2)fined under title
				18, United States Code, or imprisoned for not more than 10 years, or both, in
				the case of a violation which occurs after a prior conviction for another
				offense under subsection (a) becomes final, subject to paragraphs (3) and
				(4),
							(3)fined under title
				18, United States Code, or imprisoned for not more than 20 years, in the case
				of a violation which is committed to facilitate a drug trafficking crime (as
				defined in section 929(a)(2) of title 18, United States Code) or in connection
				with a crime of violence (as defined in section 924(c)(3) of title 18, United
				States Code) involving force against the person of another, subject to
				paragraph (4), and
							(4)fined under title
				18, United States Code, or imprisoned for not more than 25 years, in the case
				of a violation which is committed to facilitate an act of international or
				domestic terrorism (as defined in paragraphs (1) and (5), respectively, of
				section 2331 of title 18, United States
				Code).
							.
				(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to violations occurring after the date of the enactment of this Act.
			13.Regulatory and
			 enforcement authority with respect to misuse of the social security account
			 numberTitle XI of the Social
			 Security Act is amended by inserting after section 1129B (42 U.S.C. 1320a–7b)
			 the following new section:
			
				1129C.Regulatory and enforcement authority with respect to misuse
		  of the social security account number(a)Regulatory
				authority
						(1)In
				generalThe Commissioner of Social Security shall prescribe
				regulations to carry out the provisions of clauses (vi)(II), (x), (xi), (xii),
				(xiii), (xiv), and (xv) of section 205(c)(2)(C) and section 208A. Such
				regulations shall be issued in consultation with the Federal Trade Commission,
				the Attorney General of the United States, the Secretary of Homeland Security,
				the Secretary of Health and Human Services, the Secretary of the Treasury, the
				Federal banking agencies (as defined in section 3 of the Federal Deposit
				Insurance Act), the National Credit Union Administration, the Securities and
				Exchange Commission, State attorneys general, and such representatives of the
				State insurance commissioners as may be designated by the National Association
				of Insurance Commissioners.
						(2)Treatment of
				matters relating to law enforcement and national securityIn issuing the regulations described in
				paragraph (1) with respect to the provisions of 205(c)(2)(C)(x)(III), paragraph
				(A) or (B) of section 208A(b)(2), or section 208A(c)(2) (relating to law
				enforcement and national security), the sale or purchase of social security
				account numbers may be authorized only if the Commissioner (or the agency or
				instrumentality delegated authority to issue such regulations under paragraph
				(5)) determines that—
							(A)such sale or purchase would serve a
				compelling public interest that cannot reasonably be served through alternative
				measures, and
							(B)such sale or purchase will not pose an
				unreasonable risk of identity theft, or bodily, emotional, or financial harm to
				an individual (taking into account any restrictions and conditions that the
				agency or instrumentality issuing the regulations imposes on the sale,
				purchase, or disclosure).
							(3)Treatment of
				other matters in general discretion of the Commissioner
							(A)In
				generalIn issuing the
				regulations described in paragraph (1) with respect to the provisions of
				section 205(c)(2)(C)(x)(VIII) or section 208A(b)(3)(B), the sale, purchase, or
				display to the general public of social security account numbers may be
				authorized only after considering, among other relevant factors—
								(i)the extent to
				which the authorization of the sale, purchase, or display of the social
				security account number would serve a compelling public interest that cannot
				reasonably be served through alternative measures,
								(ii)the associated cost or burden of the
				authorization to the general public, businesses, commercial enterprises,
				non-profit organizations, and Federal, State, and local governments, and
								(iii)the associated
				benefit of the authorization to the general public, businesses, commercial
				enterprises, non-profit associations, and Federal, State, and local
				governments.
								(B)Restrictions and
				conditionsIf, after
				considering the factors in subparagraph (A), the sale, purchase, or display to
				the general public of social security account numbers is authorized under
				regulations referred to in subparagraph (A), the Commissioner (or the agency or
				instrumentality delegated authority to issue such regulations under paragraph
				(5)) shall impose restrictions and conditions on the sale, purchase, or display
				to the general public to the extent necessary—
								(i)to provide reasonable assurances that
				social security account numbers will not be used to commit or facilitate fraud,
				deceptions, or crime, and
								(ii)to prevent an unreasonable risk of identity
				theft or bodily, emotional, or financial harm to any individual, considering
				the nature, likelihood, and severity of the anticipated harm that could result
				from the sale, purchase, or display to the general public of social security
				account numbers, together with the nature, likelihood, and extent of any
				benefits that could be realized.
								(C)5-year
				expiration date for regulationsAt the end of the 5-year period beginning
				on the effective date of any final regulations issued pursuant to this
				paragraph—
								(i)such regulations
				shall expire, and
								(ii)new regulations
				may be issued pursuant to this paragraph.
								(4)Administrative
				procedureIn the issuance of
				regulations pursuant to this subsection, notice shall be provided as described
				in paragraphs (1), (2), and (3) of section 553(b) of title 5, United States
				Code, and opportunity to participate in the rule making shall be provided in
				accordance with section 553(c) of such title.
						(5)Delegation to
				other agenciesAny agency or instrumentality of the United States
				may exercise the authority of the Commissioner under this subsection, with
				respect to matters otherwise subject to regulation by such agency or
				instrumentality, to the extent determined appropriate in regulations of the
				Commissioner.
						(6)Consultation and
				coordinationEach agency and instrumentality exercising authority
				to issue regulations under this subsection shall consult and coordinate with
				the other such agencies and instrumentalities for the purposes of assuring, to
				the extent possible, that the regulations prescribed by each such agency or
				instrumentality are consistent and comparable, as appropriate, with the
				regulations prescribed by the other such agencies and instrumentalities. The
				Commissioner shall undertake to facilitate such consultation and
				coordination.
						(7)Definitions and
				special rules
							(A)For purposes of
				this subsection, the terms sell, purchase, and
				display to the general public shall have the meanings provided
				such terms under section 205(c)(2)(C)(x) or section 208A(a), as
				applicable.
							(B)For purposes of
				this subsection, section 205(c)(2)(C)(x)(XI) shall apply.
							(b)Coordination of
				enforcement with other agenciesThe Commissioner may provide, by
				regulation, for enforcement by any other agency or instrumentality of the
				United States of the provisions of section 208A and regulations prescribed
				pursuant to subsection (a)(1) with respect to section 208A.
					(c)Actions by
				States with respect to misuse in private sector or by State and local
				governments
						(1)Civil
				actionsIn any case in which
				the attorney general of a State (as defined in section 205(c)(2)(C)(x)(X)) has
				reason to believe that an interest of the residents of that State has been or
				is threatened or adversely affected by an act or practice described in
				paragraph (2), the State, as parens patriae, may bring a civil action on behalf
				of the residents of the State in a district court of the United States of
				appropriate jurisdiction, to—
							(A)enjoin that act or
				practice;
							(B)enforce compliance
				with the regulation;
							(C)obtain civil
				penalties in an amount of $11,000 per violation not to exceed a total of
				$5,000,000; or
							(D)obtain such other
				legal and equitable relief as the district court may consider to be
				appropriate.
							Before
				filing an action under this subsection, the attorney general of the State
				involved shall provide to the Commissioner of Social Security and the Attorney
				General of the United States a written notice of that action and a copy of the
				complaint for that action. If the State attorney general determines that it is
				not feasible to provide the notice described in this subparagraph before the
				filing of the action, the State attorney general shall provide the written
				notice and the copy of the complaint as soon after the filing of the complaint
				as practicable. Any reference in this subsection to the attorney general of a
				State shall be deemed also to be a reference to any equivalent official of such
				State.(2)Acts or
				practices subject to enforcementAn act or practice described in
				this paragraph is—
							(A)an act or practice by an executive,
				legislative, or judicial agency or instrumentality of the State involved or a
				political subdivision thereof, a person acting as an agent thereof, or any
				officer or employee of the foregoing or person acting as an agent of the
				foregoing that violates clause (vi)(II), (x), (xi), (xii), (xiii), (xiv), or
				(xv) of section 205(c)(2)(C) or any regulation promulgated thereunder,
				or
							(B)an act or practice
				by any person that violates section 208A or any regulation promulgated
				thereunder.
							(3)Attorney General
				authorityOn receiving notice under paragraph (1), the Attorney
				General of the United States shall have the right—
							(A)to move to stay
				the action, pending the final disposition of a pending Federal matter as
				described in paragraph (4);
							(B)to intervene in an
				action under paragraph (1);
							(C)upon so
				intervening, to be heard on all matters arising therein; and
							(D)to file petitions
				for appeal.
							(4)Pending criminal
				proceedingsIf the Attorney General of the United States has
				instituted a criminal proceeding under section 208 alleging an act or practice
				described in paragraph (2) in connection with any State, such State may not,
				during the pendency of such proceeding or action, bring an action under this
				subsection against any defendant named in the criminal proceeding.
						(5)Rule of
				constructionFor purposes of bringing any civil action under
				paragraph (1), nothing in this subsection shall be construed to prevent an
				attorney general of a State from exercising the powers conferred on the
				attorney general by the laws of that State to conduct investigations,
				administer oaths and affirmations, or compel the attendance of witnesses or the
				production of documentary and other evidence.
						(6)Venue; service
				of processAny action brought under paragraph (1) may be brought
				in any district court of the United States that meets applicable requirements
				relating to venue under section 1391 of title 28, United States Code. In an
				action brought under paragraph (1), process may be served in any district in
				which the defendant is an inhabitant or may be found.
						(d)Remedies to
				individuals for violations by the Federal Government of requirements relating
				to social security account numbers
						(1)Civil
				actionsAny individual who is aggrieved by an act or practice by
				any person acting as an officer, employee, or agent of an agency or
				instrumentality of the Federal Government in violation of the requirements of
				clause (vi)(II), (x), (xi), (xii), (xiii), (xiv), or (xv) of subsection
				(c)(2)(C) with respect to the social security account number assigned to such
				individual under subsection (c)(2)(B) may commence a civil action for
				appropriate equitable relief or actual damages.
						(2)Venue; service
				of processAn action under this subsection action may be brought
				in the district court of the United States for the judicial district in which
				the plaintiff resides, or has his principal place of business, in which the
				violation took place, or in which the defendant resides or may be found, and
				process may be served in any other district in which a defendant resides or may
				be found.
						(3)JurisdictionThe
				district courts of the United States shall have jurisdiction, without respect
				to the amount in controversy or the citizenship of the parties, to grant the
				relief provided for in paragraph (1).
						(4)Attorney’s
				feesIn any action under this subsection, the court in its
				discretion may allow a reasonable attorney’s fee and costs of action to either
				party.
						(e)Ongoing GAO
				review on efficacy of regulations
						(1)In
				generalThe Comptroller General of the United States shall
				conduct an ongoing review of the efficacy of the regulations prescribed by any
				agency or instrumentality of the United States pursuant to this section. Such
				review shall consider the extent to which such regulations are consistent with,
				and in furtherance of the purposes of, the amendments made by the
				Social Security Number Privacy and Identity
				Theft Prevention Act of 2009.
						(2)ReportNot later than 4 years after the effective
				date of any final regulations issued by any agency or instrumentality of the
				United States pursuant to this section, the Comptroller General shall report to
				each House of the Congress regarding the results of the review of such
				regulations conducted under this paragraph. Such report shall include the
				Comptroller General’s recommendations for such statutory or regulatory changes
				as the Comptroller General considers
				appropriate.
						.
		14.Study on feasibility
			 of banning social security account number as an authenticator
			(a)StudyAs soon as practicable after the date of
			 the enactment of this Act, the Commissioner of Social Security shall enter into
			 an arrangement with the National Research Council under which the Council shall
			 carry out a study to determine—
				(1)the extent of the
			 use of social security account numbers as a primary means of authenticating
			 identity;
				(2)the extent of the use of social security
			 account numbers for verification in commercial transactions; and
				(3)the feasibility of
			 a prohibition on such use.
				The study shall also examine
			 possible alternatives to social security account numbers for verification
			 purposes and uses in authenticating identity.(b)ReportThe arrangement entered into with the
			 Council under this section shall provide for submission by the Council to the
			 Commissioner and to each House of the Congress of a report setting forth the
			 results of the Council’s study under this section, together with the Council’s
			 findings and recommendations, no later than 1 year after the effective date of
			 the initial final regulations issued by the Commissioner pursuant to the
			 amendments made by section 2 of this Act.
			
